                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                           Case No.: 5:20-cv-00157-KDB-DCK

CURTIS EDWIN LEYSHON,                                )
                                                     )
        Plaintiff,                                   )
                                                     )       MOTION TO DISMISS ON
v.                                                   )      BEHALF OF DEFENDANTS
                                                     )      DUNCAN, TERRY, BARLOW
Michael Duncan, individual and official              )             AND LEVCHUK
capacity; B. Carlton Terry, individual and           )       (Fed. R. Civ. P. 12(b)(1) & (6)
official capacity; Pam Barlow, individual and        )
official capacity; and Matthew Levchuk,              )
individual and official capacity,                    )
                                                     )
        Defendants.                                  )




       NOW COMES Defendant Michael Duncan, Senior Resident Superior Court Judge

for the 23rd Judicial District of North Carolina, B. Carlton Terry, District Court Judge, 22-

B Judicial District of North Carolina, Pam Barlow, Clerk of Superior Court for Ashe

County, North Carolina, and Matthew Levchuk, Assistant District Attorney for the 34th

Prosecutorial District of North Carolina, by and through Special Deputy Attorney

General Elizabeth Curran O’Brien, and respectfully moves the Court for entry of an

Order dismissing all claims against them, pursuant to Rules 12(b)(1) and (6) of the

Federal Rules of Civil Procedure as stated more fully in the memorandum of law filed

contemporaneously herewith.




      Case 5:20-cv-00157-KDB-DCK Document 11 Filed 11/23/20 Page 1 of 3
Respectfully submitted, this the 23rd day of November, 2020.

                                        JOSHUA H. STEIN
                                        Attorney General


                                        /s/ Elizabeth Curran O’Brien
                                        Elizabeth Curran O’Brien
                                        Special Deputy Attorney General
                                        N.C. State Bar No. 28885
                                        North Carolina Department of Justice
                                        P.O. Box 629
                                        Raleigh, NC 27602-0629
                                        Telephone: (919) 716-0091
                                        Facsimile: (919) 716-6755
                                        Email: eobrien@ncdoj.gov
                                        Counsel for Defendants Duncan, Terry,
                                        Barlow and Levchuk




Case 5:20-cv-00157-KDB-DCK Document 11 Filed 11/23/20 Page 2 of 3
                             CERTIFICATE OF SERVICE


       This is to certify that the undersigned has this day electronically filed the foregoing
MOTION TO DISMISS FILED ON BEHALF OF DEFENDANTS DUNCAN,
TERRY, BARLOW AND LEVCHUK with the Clerk of the court using the CM/ECF
system which will send notification of such filing to the parties of record who participate
in the CM/ECF system and placed a copy of the same in the U.S. Mail, postage-prepaid,
addressed to the following individual:


              Curtis Edwin Leyshon
              915 North Pine Run Road
              Boone, NC 28607
              Pro Se Plaintiff


       This, the 23rd day of November, 2020.




                                                  /s/ Elizabeth Curran O’Brien
                                                  Elizabeth Curran O’Brien
                                                  Special Deputy Attorney General
                                                  N.C. Department of Justice




      Case 5:20-cv-00157-KDB-DCK Document 11 Filed 11/23/20 Page 3 of 3
